Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because after further consideration a new grounds of rejection not necessitated by amendment is entered, such the rejection of claim 16 that was previous indicated allowable.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US 9721924 B2.
Pertaining to claim 1, Lee teaches (see fig.12-13) an electronics package, comprising:
a first die[1300], wherein the first die comprises a plurality of first conductive interconnects[1310] extending out from a first surface of the first die[1300], and wherein the first die comprises a keep out zone (space between the interconnects 1310); [[and]]
a second die[1200], wherein the second die is positioned entirely within a perimeter of the keep out zone of the first die ( see fig.13), and wherein a first surface of the second die[1200] faces the first surface of the first die[1300]; and
a package substrate[1100] electrically coupled to the first die [1300] by the plurality of conductive interconnects[1310], wherein the package substrate [1100] extends vertically beneath the second die[1200] (see through hole [1142/1145] of fig.12 within the package 1100 showing a vertical extension).
Pertaining to claim 2, Lee teaches (see fig.12-13) The electronics package of claim 1, wherein the conductive interconnects[1310] have a height that is greater than a thickness of the second die[1200].

Pertaining to claim 12, Lee teaches (see fig.12-13) The electronics package of claim 1, wherein the package substrate[1100] comprises a recess within the perimeter of the keep out zone of the first die[2300] (see through hole [1142/1145] of fig.12 within the package 1100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Lee, US 9721924 B2 in view of KARHADE et al, US 20150279805 A1
Pertaining to claim 3, Lee teaches (see fig.12-13) the electronics package of claim 1, but is silent about wherein the conductive interconnects have an aspect ratio that is 3:1 or greater.
However, in the same field of endeavor, KARHADE wherein the conductive interconnects have an aspect ratio that is 3:1 or greater (see para 0061-0062wherein the range in the reference which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))'.
 In view of KARHADE, it would have been obvious to one of ordinary skill in the art to form interconnects with high aspect as it is well known in the art to have interconnect with high aspect ratio for a high-density connection.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Lee, US 9721924 B2 in view of Pagaila et al, US 20120104623 A1.
Pertaining to claim 4, Lee teaches (see fig.12-13) The electronics package of claim 1, but is silent about wherein the second die is electrically coupled to the first die by solder bumps.
 However , in the same field of endeavor, Pagaila teaches ( see fig16 and 8a) wherein the second die[316] is  be electrically coupled to the first die[292 by solder bumps[324].In view of Pagaila, it would have been obvious  to one of ordinary skill in the art to directly connect the two semiconductor devices via a small bump structure in order to reduce the space taken up by interconnect plugs for a more compact packaging.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Lee, US 9721924 B2 in view of  Yu US 20080142990 A1
Pertaining to claim 5, Lee teaches (see fig.5,) The electronics package of claim 4, lee further teaches (see col.8; lines 45-64) about a first surface of the first semiconductor [200] having active layer where circuit elements such as transistors are integrated, but was silent to specifically teach wherein the first surface of the first die comprises active devices, and wherein the first surface of the second die comprises active devices.
However in the same field of endeavor, Yu teaches  ( see claim15) , wherein the first surface of the first die comprises active devices, and wherein the first surface of the second die comprises active devices. In view of Yu, it would have been obvious  to one of ordinary skill in the art to incorporate active device in the dies of Lee for a more compact packaging.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable Lee, US 9721924 B2 in view of Fogal et al, US 5,963,794.
Pertaining to claim 6, Lee teaches the electronics package of claim 1, but is silent to further comprising:
a third die, wherein the third die is entirely within a perimeter of the keep out zone of the first die, and wherein the third die comprises a plurality of pillars extending out from a first surface of the third die, wherein the plurality of pillars extending out from a first surface of the third die electrically coupled the third die to the first die.
However, in the same field of endeavor, Fogal teaches (see fig.4) first[54] second [28] and a third die[18], wherein the third die[18] is entirely within a perimeter of the keep out zone of the first die (keep out zone of first die is between pillar[55]), and wherein Fogal is giving 3 chips of a similar type in a stacked fashion where the third chip is within the space of the 1st chip. 
Since Lee is tacking downward facing chips with pillars (i.e. 1300 with 1310 and 1200 with 1210),  
In view of Fogal it would be obvious to provide a third chip in the fashion of Lee beneath chip 1200 with its own pillars within the space beneath 1300 and 1200 in order to increate the chip density on the substrate…

Pertaining to claim 7, Lee in view of Fogal teaches the electronics package of claim 6, wherein Fogal teaches wherein the second die[28] is positioned between the first surface of the first die[54] and the first surface of the third die[18] (see fig.4 of Fogal).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable Lee, US 9721924 B2 in view of Yu et al, US 20150364344 A1.
Pertaining to claim 14, Lee teaches the electronics package of claim 1, but did not teach further comprising a third die and a fourth die, wherein the third die and the fourth die are entirely within a perimeter of the keep out zone of the first die.
However, in the same field of endeavor, Yu teaches a first die[1003] , second (top die of die stack 701] die (see fig10 of Yu)   and  further comprising a third die and a fourth die, wherein the third die and the fourth die are entirely within a perimeter of the keep out zone of the first die.
further comprising a third die and a fourth die [second and third die from the top die of die stack 701], wherein the third die and the fourth die are entirely within a perimeter of the keep out zone of the first die [1003].
In view of Yul, it would have been obvious to one of ordinary skill in the art to incorporate this configuration in that of Lee for a more compact packaging.
Pertaining to claim 15, Lee in view of Yu teaches the electronics package of claim 14, wherein Lee teaches (see fig10) wherein at least one of the second die, the third die, and the fourth die comprise through substrate vias (see die stack 701 of fig10 with through substrate vias).


Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0104623 to Pagaila et al. (Pagaila) in view of US PGPub 2015/0364344 to Yu et al. (Yu).
Pertaining to claim 16, Pagaila teaches: An electronics package (Fig. 16), comprising: 
a first die (diced carrier 292), 
wherein the first die comprises a keep out zone (recess 298 labeled in earlier figures like 8b); 
a second die (316), 
wherein a first surface of the first die (top surface of 292) faces a first surface of the second die (top surface of 292 facing bottom surface of 316), and 
wherein the second die is positioned within a perimeter of the keep out zone of the first die (see Fig. 16 where 316 is centrally located within perimeter of recess; see also earlier figures like 4f showing recesses have limited extend in both directions thereby forming a perimeter); and
a third die (416 and associated electrically connective elements such as 422 and 414), 
wherein the third die comprises a plurality of conductive pillars (414) connected to the first surface of the third die (414 connected to bottom surface of 416 via solder balls 422), and 
wherein the conductive pillars electrically couple the third die to the first die (416 connected to wiring 314 via conductive pillars 414), 
wherein the conductive pillars are laterally spaced apart from the second die (pillars 414 spaced apart lateral direction from 316).
Pagaila does not expressly teach:
wherein the plurality of conductive pillars extend out from the first surface of the third die, 
Pagaila mounts an upper chip 416 to a lower chip (292) through solder (422) that contacts the surface of 416 and a conductive pillar therebelow.
Yu teaches mounting an upper chip (1003) to a lower chip (501) through pillars (303) that contact the surface of 1003 and solder therebelow such that: “
The plurality of conductive pillars extend out from the first surface (lower surface) of the third die (1003). 
In view of Yu’s teaching that two different die can be connected via the combination of solder and conductive pillar arranged in the opposite order of Pagaila, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the interconnection between 416 and 292 of Pagaila through conductive pillars that extend out from the first surface 416 as a mere selection of an art recognized interconnect combination suitable for the intended use of interconnecting chips of Pagaila (MPEP §2144.07) or as a mere rearrangement of parts (MPEP §2144.04.VI.C) within the skill of one of ordinary skill in the art.
Pertaining to claim 17, Pagaila in view of Yu teaches the electronics package of claim 16, wherein Pagaila teaches the electronics package is a wafer level chip scale (WLCS) package (the process of packaging was at the wafer level instead of assembling individual dies after dicing them; see also figs 8g to 8J).
Pertaining to claim 18, Pagaila in view of Yu teaches the electronics package of claim 16, wherein the electronics package is a fan out package (see para 0031-0035  and  the arrangement  qualifies based on the definition of Fan out package( see  https://www.tsmc.com/english/dedicatedFoundry/technology/InFO)) 
Pertaining to claim 19, Pagaila teaches: (Fig. 16) The electronics package of claim 16, wherein the third die [416] comprises a keep out zone (zone between vias 414), and wherein the second die[316] is positioned at least partially within the keep out zone of the third die[416].
Pertaining to claim 20, Pagaila teaches the electronics package of claim 16, further comprising a mold layer over the first die, wherein the second die and the third die are embedded within the mold layer ( see para 0035 or par 0090 talking about the back-end manufacturing  including an encapsulant or other molding material is deposited over the package to provide physical support and electrical isolation.
Pertaining to claim 21, Pagaila teaches (using an alternative embodiment such as figs 8G) The electronics package of claim 20, wherein the third die is entirely embedded within the mold layer[336].
Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al, US 2015/0364344 A1 in view of unpatentable Lee, US 9721924 B2
Pertaining to claim 23, Yu teaches (see figs 10)
a first die [1003];
a second die [top die of die stack 701] communicatively coupled to the first
die[1003], wherein a first surface of the first die [ bottom surface 1003] faces a first surface of the second die [top die of die stack 701];
a third die [ second die from top die of die stack 701], wherein a first surface of the third die faces a first surface of the first die, and wherein the third die is electrically coupled to the first die by a plurality of conductive pillars ( see pillar crossing the die stack 701]; and
a plurality of second level interconnects [705] electrically coupled to the first surface of the first die [1003] (through redistribution layers on substrate 501), wherein the second die and the third die are positioned between the first surface of the first die[301] and the second level interconnects[705] (see fig10).
Yu is silent about the device being used in a computer; and
a package substrate electrically coupled to the first die by the plurality of second level interconnects, wherein the package substrate extends vertically beneath the second die and the third die.
However, in the same field of endeavor, Lee teaches the device being used in a computer (see col13, lines 31-39); and
a package substrate [1100] electrically coupled to the first die [1300] by the plurality of second level interconnects[1600], wherein the package substrate [11 extends vertically beneath the dies (see through hole [1142/1145] of fig.12 within the package 1100 showing a vertical extension); (further note both the second and third die is taught by Yu).
In View of Lee, it would have been obvious to one of ordinary skill in the art to incorporate this substrate package configuration in that of Yu for an improved surface area, thus helping for more compact packaging. 
Pertaining to claim 24, Yu in view of Lee teaches the computer system of claim 23, but is silent , wherein the plurality of second level interconnects  are coupled to the first die by copper pillars that extend out from the first surface of the first die .
However,  in the same field of endeavor, Lee teaches(see figs 3 or 13) wherein the plurality of second level interconnects [600 or 1600] are coupled to the first die [300 or 1300] by copper pillars[310 or 1310 ] that extend out from the first surface of the first die (see also col.9, lines 9-13). In View of Lee, it would have been obvious to one of ordinary skill in the art to incorporate the structure of Lee in that of Yu for an improved surface area, thus helping for more compact packaging. 
Pertaining to claim 25, Yu in view of Lee teaches the computer system of claim 23, wherein Yu teaches the plurality of second level interconnects are coupled to the first die by vias and traces in a redistribution layer.
Allowable Subject Matter
Claim 26 allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 26  including "  wherein the third die comprises a plurality of pillars extending out from a first surface of the third die, wherein the plurality of pillars extending out from a first surface of the third die electrically coupled the third die to the first die, wherein the second die is positioned between the first surface of the first die and the first surface of the third die, wherein the third die comprises a keep out zone, and wherein the second die is positioned over the keep out zone of the third die.”
Claim8-10,22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the dependent claim 8 including "  wherein the third die comprises a keep out zone, and wherein the second die is positioned over the keep out zone of the third die.”
 And further the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the dependent claim 22 including "  wherein the third die extends at least partially out of the mold layer, and wherein a bottom surface of the third die has a standoff distance from an underlying printed circuit board (PCB) that is approximately 50 um or greater.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819